



Exhibit 10.11
FORTIVE CORPORATION
2016 STOCK INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT
Unless otherwise defined herein, the terms defined in the Fortive Corporation
2016 Stock Incentive Plan (the “Plan”) will have the same defined meanings in
this Restricted Stock Unit Agreement (the “Agreement”).
I.NOTICE OF GRANT
Name:
The undersigned Participant has been granted an Award of Restricted Stock Units
(“RSUs”) subject to the terms and conditions of the Plan and the Agreement, as
follows (each of the following capitalized terms are defined terms having the
meaning indicated below):
Date of Grant:        
Target RSUs:        
Performance Kicker RSUs:    Maximum of _________ RSUs
Vesting Schedule:     
Time-Based Vesting Criteria:    
Performance Objectives:    Set forth on Addendum A


II.    AGREEMENT
1.    Grant of Restricted Stock Units. Fortive Corporation (the “Company”)
hereby grants to the Participant named in this Notice of Grant (the
“Participant”) an Award of Target RSUs and Performance Kicker RSUs (together,
the “RSUs”), subject to the terms and conditions of the Agreement and the Plan,
which are incorporated herein by reference. In the event of a conflict between
the terms and conditions of the Plan and the Agreement, the terms and conditions
of the Plan shall prevail.
2.    Vesting.
(a)    Vesting Schedule. Except as may otherwise be set forth in the Agreement
or in the Plan:
(i)    The Target RSUs shall vest if the Participant continues to be actively
employed with, or actively providing services to, the Company or an Eligible
Subsidiary for the period required to satisfy the Time-Based Vesting Criteria
applicable to such RSUs and the applicable Performance Objective, if any, has
been satified.
(ii)    The number of Performance Kicker RSUs that vest, if any, shall be
determined pursuant to the terms of Addendum A, provided that (except as set
forth in Section 4) the Participant must continue to be actively employed with,
or actively providing services to, the Company or an


1

--------------------------------------------------------------------------------





Eligible Subsidiary for the period of time required to satisfy the Time-Based
Vesting Criteria applicable to such Performance Kicker RSUs.
The Time-Based Vesting Criteria and Performance Objective applicable to an RSU
are referred to as “Vesting Conditions,” and the earliest date upon which all
Vesting Conditions are satisfied is referred to as the “Vesting Date.” The
Vesting Conditions for the Target RSUs and Performance Kicker RSUs shall be
established by the Compensation Committee (the “Committee”) of the Company’s
Board of Directors and reflected in the account maintained for the Participant
by an external third party administrator of the RSUawards. Further, during any
approved leave of absence (and without limiting the application of any other
rules governing leaves of absence that the Committee may approve from time to
time pursuant to the Plan), to the extent permitted by applicable law, the
Committee shall have discretion to provide that the vesting of the RSUs shall be
frozen as of the first day of the leave (or as of any subsequent day during such
leave, as applicable) and shall not resume until and unless the Participant
returns to active employment.        
(b)    Performance Objective. The Committee shall determine whether, and if
applicable, to what extent, the Performance Objective(s) applicable to the
Target RSUs and Performance Kicker RSUs have been met and the number of RSUs
that shall vest, if any, and such determination shall be final and conclusive.
Until the Committee has made such a determination, the Performance Objective(s)
may not be considered to have been satisfied. Notwithstanding any determination
by the Committee that the Performance Objective(s) have been attained, an RSU
shall not be considered to have vested unless and until the Participant has
satisfied the Time-Based Vesting Criteria applicable to such RSU.
(c)    Fractional RSU Vesting. In the event the Participant is vested in a
fractional portion of an RSU (a “Fractional Portion”), such Fractional Portion
will be rounded up and converted into a whole share of Common Stock (“Share”)
and issued to the Participant. 
(d)    Addendum. The provisions of Addendum A are incorporated by reference
herein and made a part of the Agreement, and to the extent any provision in
Addendum A conflicts with any provision set forth elsewhere in the Agreement
(including without limitation any provisions relating to Retirement), the
provision set forth in Addendum A shall control.
3.    Form and Timing of Payment; Conditions to Issuance of Shares.
(a)    Form and Timing of Payment. The award of RSUs represents the right to
receive a number of Shares equal to the number of RSUs that vest pursuant to the
Vesting Conditions. Unless and until the RSUs have vested in the manner set
forth in Sections 2 and 4, the Participant shall have no right to payment of any
such RSUs. Prior to actual issuance of any Shares underlying the RSUs, such RSUs
will represent an unsecured obligation of the Company, payable (if at all) only
from the general assets of the Company. Subject to the other terms of the Plan
and the Agreement, any RSU that vests in accordance with Sections 2 and 4 will
be paid to the Participant in whole Shares within 90 days of the Vesting Date
for such RSU. Shares shall not be issued under the Plan unless the issuance and
delivery of such Shares comply with (or are exempt from) all applicable
requirements of law, including (without limitation) the Securities Act, the
rules and regulations promulgated thereunder, state securities laws and
regulations, and the regulations of any stock exchange or other securities
market on which the Company’s securities may then be traded. The Committee may
require the Participant to take any reasonable action in order to comply with
any such rules or regulations.
(b)    Acknowledgment of Potential Securities Law Restrictions. Unless a
registration statement under the Securities Act covers the Shares issued upon
vesting of an RSU, the Committee may require that the Participant agree in
writing to acquire such Shares for investment and not for public resale or
distribution, unless and until the Shares subject to the RSUs are registered
under the Securities Act. The Committee may also require the Participant to
acknowledge that he or she shall not sell or transfer such Shares except in
compliance with all applicable laws, and may apply such other restrictions as it
deems appropriate. The Participant acknowledges that the U.S. federal securities
laws prohibit trading in the stock of the Company by persons who are in
possession of material, non-public information, and also acknowledges and
understands the other restrictions set forth in the Company’s Insider Trading
Policy.


2

--------------------------------------------------------------------------------





4.    Termination of Employment.
(a)    General. In the event the Participant’s active employment or other active
service-providing relationship with the Company or an Eligible Subsidiary
terminates for any reason (other than death, Early Retirement, Enhanced
Retirement or Full Retirement), all RSUs that are unvested as of termination
shall automatically terminate as of the date of termination and the
Participant’s right to receive further RSUs under the Plan shall also terminate
as of the date of termination. For purposes of the RSUs, the Participant’s
employment will be considered terminated as of the date the Participant is no
longer actively providing services to the Company or an Eligible Subsidiary
(regardless of the reason for such termination and whether or not later found to
be invalid or in breach of employment laws in the jurisdiction where the
Participant is employed or the terms of the Participant’s employment or service
agreement, if any). The Committee shall have discretion to determine whether the
Participant has ceased to be actively employed by (or, if the Participant is a
consultant or director, has ceased actively providing services to) the Company
or Eligible Subsidiary, and the effective date on which such active employment
(or active service-providing relationship) terminated. The Participant’s active
employer-employee or other active service-providing relationship will not be
extended by any notice period mandated under applicable law (e.g., active
employment shall not include any contractual notice period, a period of “garden
leave”, paid administrative leave or similar period mandated under employment
laws in the jurisdiction where the Participant is employed or the terms of the
Participant’s employment or service agreement, if any). Unless the Committee
provides otherwise (1) termination of the Participant’s employment will include
instances in which the Participant is terminated and immediately rehired as an
independent contractor, and (2) the spin‑off, sale, or disposition of the
Participant’s employer from the Company or an Eligible Subsidiary (whether by
transfer of shares, assets or otherwise) such that the Participant’s employer no
longer constitutes an Eligible Subsidiary will constitute a termination of
employment or service.
(b)    Death. Upon the Participant’s death, a pro rata amount of each unvested
Tranche (a “Tranche” consistsof all RSUs as to which the Time-Based Vesting
Criteria are scheduled to be satisfied on the same date) of the Target RSUs and
Performance Kicker RSUs shall become vested based on the number of complete
twelve-month periods between the Date of Grant and the date of the Participant’s
death divided by the total number of twelve-month periods between the Date of
Grant and the Time-Based Vesting Date applicable to such Tranche.
Notwithstanding anything in the Plan or the Agreement to the contrary, for
purposes of this Section, any partial twelve-month period between the Date of
Grant and the date of death shall be considered a complete twelve-month period
and any Fractional Portion that results from applying the pro rata methodology
shall be rounded up to a whole Share.
(c)    Retirement.
(i)    Early Retirement. If the Participant’s active employment or other active
service-providing relationship with the Company or Eligible Subsidiary
terminates as a result of Early Retirement, then, unless contrary to applicable
law, with respect to each Tranche of Target RSUs and Performance Kicker RSUs
that is unvested as of the Early Retirement date, a pro-rata portion of such
Tranche shall remain outstanding and will vest as of the Time-Based Vesting Date
for such Tranche, but only to the extent the Performance Objective(s) (if any)
are satisfied on or prior to the Time-Based Vesting Date according to Addendum
A. The pro-rata portion of each unvested Tranch of Target RSUs and Performance
Kicker RSUs that shall continue vesting shall be determined by multiplying (1)
the total number of RSUs in such Tranche by (2) the quotient of (A) the number
of full or partial months worked by the Participant from the Date of Grant to
the Early Retirement date, divided by (B) the total number of months in the
original time-based vesting schedule of the Tranche (the “Retirement Proration
Quotient”), provided that the Retirement Proration Quoitent shall never be
greater than 1.0. “Early Retirement” shall mean the Participant’s voluntary
termination of employment on or after attainment of age fifty-five (55) at a
time when the Participant’s age plus years of service with the Company or an
Eligible Subsidiary is greater than or equal to sixty-five (65).
(ii)    Enhanced Retirement. In the event the Participant’s active employment or
other active service-providing relationship with the Company or Eligible
Subsidiary terminates as a result of Enhanced Retirement, then, unless contrary
to applicable law, the Participant shall become vested in a pro-rata portion of
each Tranche of Target RSUs and Performance Kicker RSUs that is unvested as of
the Enhanced Retirement date, but


3

--------------------------------------------------------------------------------





only to the extent the Performance Objective(s) (if any) are satisfied on or
prior to such Time-Based Vesting Date according to Addendum A. Such pro-rata
protion of each Tranche that shall continue vesting shall be determined by
multiplying (1) the total number of RSUs in such Tranche by (2) the Retirement
Proration Quotient assuming for purposes of such formula that the Participant’s
termination of employment occurred on the one year anniversary of the
Participant’s Enhanced Retirement date, provided that the Retirement Proration
Quotient shall never be greater than 1.0. “Enhanced Retirement” shall mean the
Participant’s voluntary termination of employment on or after attainment of age
sixty (60) at a time when the sum of the Participant’s age plus years of service
with the Company or an Eligible Subsidiary is greater than or equal to seventy
(70).     
(iii)     Full Retirement. Upon termination of employment by reason of the
Participant’s Full Retirement, unless contrary to applicable law, with respect
to each Tranche of Target RSUs and Performance Kicker RSUs that is unvested as
of the Full Retirement date, such Tranche will vest in full as of the Time-Based
Vesting Date for such Tranche, but only to the extent the Performance
Objective(s) (if any) are satisfied on or prior to such Time-Based Vesting Date
according to Addendum A. “Full Retirement” shall mean the Participant’s
voluntary termination of employment, either (1) on or after attainment of age
sixty-two (62) at a time when the sum of the Participant’s age plus years of
service with the Company or an Eligible Subsidiary is greater than or equal to
eighty (80) or (2) Normal Retirement.
(d)    Gross Misconduct. If the Participant’s employment with the Company or an
Eligible Subsidiary is terminated for Gross Misconduct, all the Participant’s
unvested RSUs shall automatically terminate as of the time of termination
without consideration. The Participant acknowledges and agrees that the
Participant’s termination of employment shall also be deemed to be a termination
of employment by reason of the Participant’s Gross Misconduct if, after the
Participant’s employment has terminated, facts and circumstances are discovered
or confirmed by the Company that would have justified a termination for Gross
Misconduct.
(e)    Violation of Post-Employment Covenant. To the extent that any of the
Participant’s RSUs remain outstanding under the terms of the Plan or the
Agreement after termination of the Participant’s employment or service with the
Company or an Eligible Subsidiary, such RSUs shall expire as of the date the
Participant violates any covenant not to compete or other post-employment
covenant that exists between the Participant on the one hand and the Company or
any subsidiary of the Company, on the other hand.
(f)    Substantial Corporate Change. Upon a Substantial Corporate Change, the
Participant’s unvested RSUs will terminate unless provision is made in writing
in connection with such transaction for the assumption or continuation of the
RSUs, or the substitution for such RSUs of any options or grants covering the
stock or securities of a successor employer corporation, or a parent or
subsidiary of such successor, with appropriate adjustments as to the number and
kind of shares of stock and prices, in which event the RSUs will continue in the
manner and under the terms so provided.
5.    Non-Transferability of RSUs. Unless the Committee determines otherwise in
advance in writing, RSUs may not be transferred in any manner otherwise than by
will or by the applicable laws of descent or distribution. The terms of the Plan
and the Agreement shall be binding upon the executors, administrators, heirs and
permitted successors and assigns of the Participant.
6.    Amendment of RSUs or Plan.
(a)    The Plan and the Agreement constitute the entire understanding of the
parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and the
Participant with respect to the subject matter hereof. The Participant expressly
warrants that he or she is not accepting the Agreement in reliance on any
promises, representations, or inducements other than those contained herein. The
Board may amend, modify or terminate the Plan or any award in any respect at any
time; provided, however, that modifications to the Agreement or the Plan that
materially and adversely affect the Participant’s rights hereunder can be made
only in an express written contract signed by the Company and the Participant.
Notwithstanding anything to the contrary in the Plan or the Agreement, the
Company reserves the right to revise the


4

--------------------------------------------------------------------------------





Agreement and the Participant’s rights under outstanding RSUs as it deems
necessary or advisable, in its sole discretion and without the consent of the
Participant, (1) upon a Substantial Corporate Change, (2) as required by law, or
(3) to comply with Section 409A of the Internal Revenue Code of 1986 (“Section
409A”) or to otherwise avoid imposition of any additional tax or income
recognition under Section 409A in connection with this Award.
(b) The Participant acknowledges and agrees that if the Participant changes
classification from a full-time employee to a part-time employee the Committee
may in its sole discretion reduce or eliminate the Participant’s unvested RSUs.
7.    Tax Obligations.
(a)    Withholding Taxes. Regardless of any action the Company or any Subsidiary
employing the Participant (the “Employer”) takes with respect to any or all
federal, state, local or foreign income tax, social insurance, payroll tax,
fringe benefits tax, payment on account or other tax related items (“Tax Related
Items”), the Participant acknowledges that the ultimate liability for all Tax
Related Items associated with the RSUs is and remains the Participant’s
responsibility and may exceed the amount actually withheld by the Company or the
Employer and that the Company and the Employer (i) make no representations or
undertakings regarding the treatment of any Tax Related Items in connection with
any aspect of the RSUs, including, but not limited to, the grant or vesting of
the RSUs, the delivery of the Shares, the subsequent sale of Shares acquired at
vesting and the receipt of any dividends; and (ii) do not commit to structure
the terms of the grant or any aspect of the RSUs to reduce or eliminate the
Participant’s liability for Tax Related Items. Further, if the Participant is
subject to tax in more than one jurisdiction, the Participant acknowledges that
the Company and/or the Employer (or former employer, as applicable) may be
required to withhold or account for Tax Related Items in more than one
jurisdiction.
(b)    Prior to the relevant taxable event, the Participant shall pay or make
adequate arrangements satisfactory to the Company and/or the Employer to satisfy
all withholding and payment on account obligations for Tax Related Items of the
Company and/or the Employer. In this regard, the Participant authorizes the
Company and the Employer, or their respective agents, at their discretion, to
satisfy the obligations with regard to all Tax Related Items legally payable by
the Participant (with respect to the RSUs granted hereunder as well as any
equity awards previously received by the Participant under any Company stock
plan) by one or a combination of the following: (i) requiring the Participant to
pay Tax Related Items in cash with a cashier’s check or certified check or by
wire transfer of immediately available funds; (ii) withholding cash from the
Participant’s wages or other compensation payable to the Participant by the
Company and/or the Employer; (iii) arranging for the sale of Shares otherwise
issuable to the Participant upon payment of the RSUs (on the Participant’s
behalf and at the Participant’s direction pursuant to this authorization),
including the sale of Shares prior to such scheduled payment date; (iv)
withholding from the proceeds of the sale of Shares acquired upon payment on the
RSUs; (v) withholding in Shares otherwise issuable to the Participant, provided
that the Company withholds only the amount of Shares necessary to satisfy the
minimum statutory withholding amount (or such other amount that will not cause
adverse accounting consequences for the Company and is permitted under
applicable withholding rules promulgated by the Internal Revenue Service or
another applicable governmental entity) using the Fair Market Value of the
Shares on the date of the relevant taxable event; or (vi) any method determined
by the Committee to be in compliance with applicable laws.
Depending on the withholding method, the Company and/or Employer may withhold or
account for Tax Related Items by considering applicable minimum statutory
withholding rates or other applicable withholding rates, including maximum
applicable rates, in which case the Participant may receive a refund of any
over-withheld amount in cash and will have no entitlement to the Share
equivalent. If the obligation for Tax Related Items is satisfied by withholding
in Shares, for tax purposes, the Participant is deemed to have been issued the
full number of Shares subject to the vested RSUs, notwithstanding that a number
of Shares are held back solely for purposes of paying the Tax Related Items.
Finally, the Participant agrees to pay to the Company or the Employer any amount
Tax Related Items that the Company and/or the Employer may be required to
withhold or account for as a result of the Participant’s participation in the
Plan that cannot be satisfied by the means previously described. The Company may
refuse to


5

--------------------------------------------------------------------------------





issue or deliver to the Participant any Shares or proceeds from the sale of
Shares if the Participant fails to comply with the Participant’s obligations in
connection with the Tax Related Items.
(c)    Code Section 409A. The intent of the parties is that payments and
benefits under the Agreement comply with Section 409A of Code to the extent
subject thereto, and, accordingly, to the maximum extent permitted, the
Agreement shall be interpreted and be administered to be in compliance
therewith.  Notwithstanding anything contained herein to the contrary, to the
extent required to avoid accelerated taxation and/or tax penalties under Section
409A of the Code, the Participant shall not be considered to have separated from
service with the Company for purposes of the Agreement and no payment shall be
due to the Participant under the Agreement on account of a separation from
service until the Participant would be considered to have incurred a “separation
from service” from the Company within the meaning of Section 409A of the Code. 
Any payments described in the Agreement that are due within the “short-term
deferral period” as defined in Section 409A of the Code shall not be treated as
deferred compensation unless applicable law requires otherwise.  Notwithstanding
anything to the contrary in the Agreement, to the extent that any amounts are
payable upon a separation from service and such payment would result in
accelerated taxation and/or tax penalties under Section 409A of the Code, such
payment, under the Agreement or any other agreement of the Company, shall be
made on the first business day after the date that is six (6) months following
such separation from service (or death, if earlier). The Company makes no
representation that any or all of the payments described in the Agreement will
be exempt from or comply with Section 409A of the Code and makes no undertaking
to preclude Section 409A of the Code from applying to any such payment. The
Participant shall be solely responsible for the payment of any taxes and
penalties incurred under Section 409A.
For purposes of making a payment under the Agreement, if any amount is payable
as a result of a Substantial Corporate Change, such event must also constitute a
“change in ownership or effective control” of the Company or a “change in the
ownership of a substantial portion of the assets” of the Company within the
meaning of Section 409A.
8.    Nature of Grant. In accepting the RSUs, the Participant acknowledges and
agrees that:
(a)    the Plan is established voluntarily by the Company, it is discretionary
in nature and may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan;
(b)    the award of RSUs is voluntary and occasional and does not create any
contractual or other right to receive future awards of RSUs, benefits in lieu of
RSUs or other equity awards, even if RSUs have been awarded repeatedly in the
past;
(c)    all decisions with respect to future equity awards, if any, will be at
the sole discretion of the Company;
(d)    the Participant’s participation in the Plan is voluntary;
(e)    the award of RSUs and Shares subject to the RSUs, and the income and
value of same, are an extraordinary item that (i) does not constitute
compensation of any kind for services of any kind rendered to the Company or any
Subsidiary, and (ii) is outside the scope of Participant’s employment or service
contract, if any;
(f)    the award of RSUs and Shares subject to the RSUs, and the income and
value of same, are not intended to replace any pension rights or compensation;
(g)    the award of RSUs and Shares subject to the RSUs, and the income and
value of same, are not part of normal or expected compensation or salary for any
purposes, including, but not limited to, calculating any severance, resignation,
termination, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement or welfare benefits or similar payments and in no event
should be considered as compensation for, or relating in any way to, past
services for the Company or any Subsidiary;


6

--------------------------------------------------------------------------------





(h)    unless otherwise expressly agreed with the Company, the RSUs and Shares
subject to the RSUs, and the income and value of same, are not granted as
consideration for, or in connection with, any service the Participant may
provide as a director of any Subsidiary;
(i)    the future value of the underlying Shares is unknown and cannot be
predicted with certainty;
(j)    the value of the Shares acquired upon vesting/settlement of the RSUs may
increase or decrease in value;
(k)    in consideration of the award of RSUs, no claim or entitlement to
compensation or damages shall arise from termination of the award or from any
diminution in value of the RSUs or Shares upon vesting of the RSUs resulting
from termination of the Participant’s employment or continuous service by the
Company or any Subsidiary (for any reason whatsoever and whether or not in
breach of applicable labor laws of the jurisdiction where the Participant is
employed or the terms of the Participant’s employment agreement, if any);
(l)    neither the Company, the Employer nor any other Subsidiary shall be
liable for any foreign exchange rate fluctuation between the Participant's local
currency and the United States Dollar that may affect the value of the RSUs or
of any amounts due to the Participant pursuant to the settlement of the RSUs or
the subsequent sale of any Shares acquired upon vesting;
(m)    the Company is not providing any tax, legal or financial advice, nor is
the Company making any recommendations regarding Participant’s participation in
the Plan or the Participant’s acquisition or sale of the underlying Shares; and
(n)    the Participant should consult with the Participant’s own personal tax,
legal and financial advisors regarding the Participant’s participation in the
Plan before taking any action related to the Plan.
9.    Rights as Shareholder. Until all requirements for vesting of the RSUs
pursuant to the terms of the Agreement and the Plan have been satisfied, the
Participant shall not be deemed to be a shareholder of the Company, and shall
have no dividend rights or voting rights with respect to the RSUs or any Shares
underlying or issuable in respect of such RSUs until such Shares are actually
issued to the Participant.
10.    No Employment Contract. Nothing in the Plan or the Agreement constitutes
an employment contract between the Company and the Participant and the Agreement
shall not confer upon the Participant any right to continuation of employment or
service with the Company or any of its Subsidiaries, nor shall the Agreement
interfere in any way with the Company’s or any of its Subsidiaries right to
terminate the Participant’s employment or service at any time, with or without
cause (subject to any employment agreement a Participant may otherwise have with
the Company or a Subsidiary thereof and/or applicable law).
11.    Board Authority. The Board and/or the Committee shall have the power to
interpret the Agreement and to adopt such rules for the administration,
interpretation and application of the Agreement as are consistent therewith and
to interpret or revoke any such rules (including, but not limited to, the
determination of whether any RSUs have vested). All interpretations and
determinations made by the Board and/or the Committee in good faith shall be
final and binding upon the Participant, the Company and all other interested
persons and such determinations of the Board and/or the Committee do not have to
be uniform nor do they have to consider whether Plan participants are similarly
situated. No member of the Board and/or the Committee shall be personally liable
for any action, determination or interpretation made in good faith with respect
to the Agreement.
12.    Headings. The captions used in the Agreement and the Plan are inserted
for convenience and shall not be deemed to be a part of the RSUs for
construction and interpretation.


7

--------------------------------------------------------------------------------





13.    Electronic Delivery.
(a)    If the Participant executes the Agreement electronically, for the
avoidance of doubt, the Participant acknowledges and agrees that his or her
execution of the Agreement electronically (through an on-line system established
and maintained by the Company or a third party designated by the Company, or
otherwise) shall have the same binding legal effect as would execution of the
Agreement in paper form. The Participant acknowledges that upon request of the
Company he or she shall also provide an executed paper form of the Agreement.
(b)    If the Participant executes the Agreement in paper form, for the
avoidance of doubt, the parties acknowledge and agree that it is their intent
that any agreement previously or subsequently entered into between the parties
that is executed electronically shall have the same binding legal effect as if
such agreement were executed in paper form.
(c)    If the Participant executes the Agreement multiple times (for example, if
the Participant first executes the Agreement in electronic form and subsequently
executes the Agreement in paper form), the Participant acknowledges and agrees
that (i) no matter how many versions of the Agreement are executed and in
whatever medium, the Agreement only evidences a single award relating to the
number of RSUs set forth in the Notice of Grant and (ii) the Agreement shall be
effective as of the earliest execution of the Agreement by the parties, whether
in paper form or electronically, and the subsequent execution of the Agreement
in the same or a different medium shall in no way impair the binding legal
effect of the Agreement as of the time of original execution.
(d)    The Company may, in its sole discretion, decide to deliver by electronic
means any documents related to the RSUs, to participation in the Plan, or to
future awards granted under the Plan, or otherwise required to be delivered to
the Participant pursuant to the Plan or under applicable law, including but not
limited to, the Plan, the Agreement, the Plan prospectus and any reports of the
Company generally provided to shareholders. Such means of electronic delivery
may include, but do not necessarily include, the delivery of a link to the
Company’s intranet or the internet site of a third party involved in
administering the Plan, the delivery of documents via electronic mail (“e-mail”)
or such other means of electronic delivery specified by the Company. By
executing the Agreement, the Participant hereby consents to receive such
documents by electronic delivery. At the Participant’s written request to the
Secretary of the Company, the Company shall provide a paper copy of any document
at no cost to the Participant.
14.    Data Privacy. This Section 14 provides important information about the
Company’s use of personal information about the Participant. For the purposes of
applicable data privacy laws the data controller is Fortive Corporation with
registered offices at 6920 Seaway Blvd, Everett, Washington 98203. Participants
should read the information below carefully:
(a)    Uses of Data and Legal Basis. In order to implement, administer and
manage the Participant’s participation in the Plan it will be necessary for the
Company to collect, use and transfer, in electronic or other form, the
Participant’s Data, (as defined below) by and among, as applicable, the
Employer, the Company and its Subsidiaries. . The use of the Participant’s Data
for these purposes is necessary for the performance of the Plan and for the
Company to fulfil its contractual commitments to the Participant. The
Participant's refusal to provide the Data set out in subsection (b) below may
affect the Participant's ability to participate in the Plan.
(b)    Categories of Data. In order to implement, administer and manage the
Participant’s participation in the Plan Company and the Employer may hold
certain personal information about the Participant, including, but not limited
to, the Participant’s name, home address, email address and telephone number,
date of birth, social insurance number, passport or other identification number
(e.g., resident registration number), salary, nationality, and job title, any
shares of stock or directorships held in the Company, details of the PSUs or any
other entitlement to shares of stock awarded, canceled, exercised, vested,
unvested or outstanding in the Participant’s favor (“Data”).
(c)    Sharing and Transferring Data. In order to implement, administer and
manage the Participant’s participation in the Plan, the Participant’s Data may
be transferred to Fidelity Stock Plan Services and its affiliated


8

--------------------------------------------------------------------------------





companies, or such other stock plan service provider or any other third party
(as may be selected by the Company in the future) which is assisting the Company
with the implementation, administration and management of the Plan. Data may
also be shared with a broker or other third party with whom the Participant may
elect to deposit any Shares acquired upon vesting of the PSUs. The recipients of
the Data may be located in the Participant's country or elsewhere, and the
recipient's country (e.g., the United States) may have different data privacy
laws and protections than the Participant's country. Where this is the case, the
Company will take steps to put in place appropriate safeguards in respect of the
Participant’s Data. Under the data privacy laws of certain countries, the
Participant may request a list with the names and addresses of any potential
recipients of the Data by contacting his or her local human resources
representative.
(d)    Retention and Legal Rights. Data will be held only as long as is
necessary to implement, administer and manage the Participant's participation in
the Plan. Under the data privacy laws of certain counrties the Participant may ,
request access to and receive a copy of Data, request additional information
about the storage and processing of Data, require any necessary amendments to
Data in any case without cost, by contacting in writing his or her local human
resources representative. The Company will handle such requests in accordance
with applicable law and there may therefore be legal reasons why the Company
cannot grant the Participant’s request.
For more information, the Participant may contact his or her local human
resources representative.
15.    Waiver of Right to Jury Trial. Each party, to the fullest extent
permitted by law, waives any right or expectation against the other to trial or
adjudication by a jury of any claim, cause or action arising with respect to the
RSUs or hereunder, or the rights, duties or liabilities created hereby.
16.    Agreement Severable. In the event that any provision of the Agreement
shall be held invalid or unenforceable, such provision shall be severable from,
and such invalidity or unenforceability shall not be construed to have any
effect on, the remaining provisions of the Agreement.
17.    Governing Law and Venue. The laws of the State of Delaware (other than
its choice of law provisions) shall govern the Agreement and its interpretation.
For purposes of litigating any dispute that arises with respect to the RSUs, the
Agreement or the Plan, the parties hereby submit to and consent to the
jurisdiction of the State of Delaware, and agree that such litigation shall be
conducted in the courts of New Castle County, or the United States Federal court
for the District of Delaware, and no other courts; and waive, to the fullest
extent permitted by law, any objection that the laying of the venue of any legal
or equitable proceedings related to, concerning or arising from such dispute
which is brought in any such court is improper or that such proceedings have
been brought in an inconvenient forum. Any claim under the Plan, the Agreement
or any award must be commenced by the Participant within twelve (12) months of
the earliest date on which the Participant’s claim first arises, or the
Participant’s cause of action accrues, or such claim will be deemed waived by
the Participant.
18.    Language.    If the Participant has received the Plan, the Agreement or
any other document related to the Plan translated into a language other than
English and if the meaning of the translated version is different than the
English version, the English version will control, unless otherwise prescribed
by applicable law.
19.    Severability. The provisions of the Agreement are severable and if any
one or more provisions are determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.
20.    Waiver. Participant acknowledges that a waiver by the Company of breach
of any provision of the Agreement shall not operate or be construed as a waiver
of any other provision of the Agreement, or of any subsequent breach by the
Participant or any other participant.
21.    Insider Trading/Market Abuse Laws. The Participant acknowledges that,
depending on the Participant's country, the Participant may be subject to
insider trading restrictions and/or market abuse laws, which may affect his or
her ability to acquire or sell Shares or rights to Shares (e.g., PSUs) under the
Plan during such times as the


9

--------------------------------------------------------------------------------





Participant is considered to have “inside information” regarding the Company (as
defined by the laws in the Participant's country). Any restrictions under these
laws or regulations are separate from and in addition to any restrictions that
may be imposed under any applicable insider trading policy of the Company. The
Participant acknowledges that it is his or her responsibility to comply with any
applicable restrictions, and the Participant is advised to consult with his or
her own personal legal and financial advisors on this matter.
22.    Foreign Asset/Account Reporting Requirements and Exchange Controls. The
Participant's country may have certain foreign asset and/or foreign account
reporting requirements and exchange controls which may affect the Participant's
ability to acquire or hold Shares under the Plan or cash received from
participating in the Plan (including any dividends paid on Shares, sale proceeds
resulting from the sale of Shares acquired under the Plan) in a brokerage or
bank account outside the Participant's country. The Participant may be required
to report such accounts, assets, or transactions to the tax or other authorities
in the Participant's country. The Participant may be required to repatriate sale
proceeds or other funds received as a result of the Participant's participation
in the Plan to the Participant's country through a designated bank or broker
within a certain time after receipt. The Participant acknowledges that it is the
Participant's responsibility to be compliant with such regulations and the
Participant should consult his or her personal legal advisor for any details.
23.    Imposition of Other Requirements. The Company reserves the right to
impose other requirements on the Participant's participation in the Plan, on the
RSUs and on any Shares subject to the RSUs, to the extent the Company determines
it is necessary or advisable for legal or administrative reasons and provided
the imposition of the term or condition will not result in any adverse
accounting expense to the Company, and to require the Participant to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.
24.    Recoupment. The RSUs granted pursuant to the Agreement are subject to the
terms of the Fortive Corporation Recoupment Policy as it exists from time to
time (a copy of the Recoupment Policy as it exists from time to time is
available on the Company’s internal website) (the “Policy”) if and to the extent
such Policy by its terms applies to the RSUs, and to the terms required by
applicable law; and the terms of the Policy and such applicable law are
incorporated by reference herein and made a part hereof.
25.    Notices. The Company may, directly or through its third party stock plan
administrator, endeavor to provide certain notices to the Participant regarding
certain events relating to awards that the Participant may have received or may
in the future receive under the Plan, such as notices reminding the Participant
of the vesting or expiration date of certain awards. The Participant
acknowledges and agrees that (1) the Company has no obligation (whether pursuant
to the Agreement or otherwise) to provide any such notices; (2) to the extent
the Company does provide any such notices to the Participant the Company does
not thereby assume any obligation to provide any such notices or other notices;
and (3) the Company, its Subsidiaries and the third party stock plan
administrator have no liability for, and the Participant has no right whatsoever
(whether pursuant to the Agreement or otherwise) to make any claim against the
Company, any of its Subsidiaries or the third party stock plan administrator
based on any allegations of, damages or harm suffered by the Participant as a
result of the Company’s failure to provide any such notices or the Participant’s
failure to receive any such notices.
26.    Consent and Agreement With Respect to Plan. The Participant (1)
acknowledges that the Plan and the prospectus relating thereto are available to
the Participant on the website maintained by the Company’s third party stock
plan administrator; (2) represents that he or she has read and is familiar with
the terms and provisions thereof, has had an opportunity to obtain the advice of
counsel of his or her choice prior to executing the Agreement and fully
understands all provisions of the Agreement and the Plan; (3) accepts these RSUs
subject to all of the terms and provisions thereof; (4) consents and agrees to
all amendments that have been made to the Plan since it was adopted in 2016 (and
for the avoidance of doubt consents and agrees to each amended term reflected in
the Plan as in effect on the date of the Agreement), and consents and agrees
that all options and restricted stock units, if any, held by the Participant
that were previously granted under the Plan as it has existed from time to time
are now governed by the Plan as in effect on the date of the Agreement (except
to the extent the Committee has expressly provided that a particular Plan
amendment does not apply


10

--------------------------------------------------------------------------------





retroactively); and (5) agrees to accept as binding, conclusive and final all
decisions or interpretations of the Committee upon any questions arising under
the Plan or the Agreement.








[If the Agreement is signed in paper form, complete and execute the following:]
PARTICIPANT        


Electronic Signature            
Signature        
Participant Name            




11

--------------------------------------------------------------------------------





ADDENDUM A


12